,




                        September 22, 1950

    3ion.C. Bennett        opinion HO. v-1109
    CoiintyAttorney
    &&be Count*            Re: Ltiglrlity
                                        of holding an
    Crane,.Texas               6ledtion to lev'yaaaea
                               dounty taxes for fsrm-
                               to-market roads or flood
    Dear Xr. Bennett:          control prior'to 1951.
               You present for the:opinion of this office the
    foollovingquestion:
               "Canan election-beheld anytime during
          the remainder of the yem 1950 for the pur-
          pose of authorizingthe levy of the acldltion-
          al 304 tiponthe $100.00 valuation to become
          effective on January 1, 19511"
               This offlce,has'heretofore held that the @WI-
    aims of House-.Bill107; Acts 51st Legs.,ti.S.1989; Oh. . MY
    464; p. 849 ~(Art.7048a, V.C.S.), ~whioh'r&quirea local
    &,leOt~ozi
             to det&rmine'if~and..whefi
                                      the 30+ent per $100.00
    valuation county tax anthorizd.by th~'amend.menKtoSection
    1-a.of Article'VIII of.the Texad Constitutkonshall be lev---.-------
                                                                    ~
    led,are vaua.     Atty. Gen. OP. V-1077 (1950) ,,_
               Section lc of Article VIII provides as follows:
               "Prwiiied,however, the terms of this Re-
          solution shall not be effectiv6 untilH6usB
          Joint.ResolutionNo. 24 Is Mopted by the mo-
          ple &Xi in no event-shallthis Resolution ~0
          lntd effect until January 1. l951." (Emphssls
          aaaea)
               Xoreover, in the emergency3laus6 of~HouseBill//
    107, stipra,(Article7084a); it is stated that "this Act
    shall be in force from.and after.its passtie, ana shall take
    effect~on JanuaPy I. 1951." (Emphasisa&Ted) This clearly
    reflects the Legislature'stiterpretationof the effective
    date of the above Resolution.
              Thti; we see that both under the Constitutionand
    the emergency clause of the Act, the terms thereof will not
Hon. C. Bennett, Page 2 (V-1109)


be operativeuntil January 1, 1951. Therefore, there will be
no effective authority to order ana hold the election until
January 1, 1951.
           In Corpus Jurls, Vol. 20, p. 95, It Is stated:
n . . . an election held without affirmativeconstitutlon-
al or statutoryauthority is universallyrecognized aa be-
lng a tiulllty.An election purportingto have been held
under a statute which by its terms had not then gone into
effect is void.”
           In the case of Smith v. Morton Indeuenclent
                                                     School
District, 85 's.W.2a853 (Tex. Civ. App., 1935, error.dism.),
it was held:
          "In our form of government elections must
     be'hela by virtue of some legal authority, and
     an election held without afflrmetivestatutory
     authority or contrary to a material provision
     of the law is universallyheld to be.a nullity."
           It is true that it is provided in thenemergency
clause of House Bill 107 that the bill "shall be in m
from and after its passage," but it is our opinion that this
means, when consideredwith the clause immediatelyfollowing,
that upon enactmentsuch bill would become a part of our
statute books. It could have no other meaning, for Immediate-
ly following it is provided that the bill "shall take effect
on January 1, 1951." The Intent is clear, when considered
with Section lc of Article VIII, that the bill would not be-
cdme operative until January 1, 1951.
           The effect of this conclusionwill not deprive the
county of a year's tax, for it Is manifest that no tax could
be levied for any year prior to 1951. After the operative
date of the Constitutionalprovision and the statute, there
is ample time ti,order and hold an election so that the tsx
can be levied, along with the other county taxes, for the
year 1951.
                        .!2zJB!m
          An election for the purpose Of authorizing
     the-cbmmissloners~court to levy a tax for farm-
     to-market roads or flood control aannot legally
     be ordered and held prior to January 1, 1951.
Hon. C. Bennett, Page 3 (V-1109)                         43

                             ._
        Article VIII, Sets. la and lc, Tex. Const.;
        Art: 704&i, V.C.S.

APPROVED:                         Yours very truly,
Ev&%tt~Eutahl.nsiin                 PRICE DANIZL
Executive Assistant               Attorney General
Charles D. M&hews
First Assista&
                                  Byb--fk~
                                      ~y&m~~~   Spsrks
GWS-s